             Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 1 of 11




     Ryan B. Abbott (5053673)
      ryan@bnsklaw.com
     Rowennakete P. Barnes (5528955)
      kete@bnsklaw.com
     BROWN NERI SMITH & KHAN, LLP
     11601 Wilshire Boulevard, Suite 2080
     Los Angeles, California 90025
     Telephone: (310) 593-9890
     Facsimile: (310) 593-9980

     Attorneys for Plaintiff/Counterclaim-Defendant,
     The ProImmune Company, LLC

                                UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF NEW YORK




THE PROIMMUNE COMPANY, LLC, a Delaware                 Case No.: 7:20-cv-01247-KMK
limited liability company;

                 Plaintiff,
v.

HOLISTA COLLTECH LTD., an Australian
corporation; and DOES 1-50, inclusive;

                 Defendants.




     PLAINTIFF/COUNTERCLAIM-DEFENDANT THE PROIMMUNE COMPANY, LLC’S

                     REPLY MEMORANDUM OF LAW IN SUPPORT OF ITS

                               MOTION FOR SUMMARY JUDGMENT




                                                   1
         Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 2 of 11




       Plaintiff/Counterclaim Defendant The ProImmune Company, LLC (“ProImmune”)

respectfully submits this reply memorandum in support of its motion for summary judgment

(“MSJ”).

  I.   INTRODUCTION

       Defendant/Counterclaim-Plaintiff Holista Colltech Ltd. (“Holista”) makes a series of

arguments in opposition to ProImmune’s MSJ. These arguments misstate the factual record,

ignore inconvenient evidence, or rely on misleading or irrelevant claims.

       Although ProImmune already specifically pointed out the contradictory nature of

Holista’s CEO’s declaration in opposing Holista’s MSJ (See ECF 65-2), Holista once again

submits the same sham declaration to claim ProImmune waived compliance with minimum

purchase agreements.

       As to Contracts Nos. 1 and 2, it is undisputed that Holista did not purchase the required

amounts of Product. Holista now argues that ProImmune failed to perform by not providing

notice of breach, but Holista relies on an unrelated contract provision to support this position. In

any event, ProImmune repeatedly provided notice to Holista.

       As to Contract No. 4, Holista claims that it “outlined several material breaches” in

disputing ProImmune’s performance. With respect to the claim ProImmune provided non-

conforming Product, in Holista’s response to interrogatories, it admitted that it never received

any Product under Contract No. 4. The emails between the parties also demonstrate that Holista

never picked up any Product under Contract No. 4, and that there were no complaints with

respect to Contract No. 4. If Holista never received any Product, it is impossible to claim that

ProImmune breached Contract No. 4 by providing non-conforming Product. As to Holista’s

shipping claims, ProImmune had no obligations under Contract No. 4 regarding shipping. This is




                                                  2
           Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 3 of 11




why Holista fails to cite any contract provision to support that argument.

          While ProImmune could have terminated Contract No. 4 for Holista’s failure to perform,

it did not, and Holista further admitted that Contract 4 was not terminated. This means that

Holista’s annual purchase requirements renewed, and ProImmune has been damaged by

Holista’s failure to make those purchases since 2019.

          Holista also incorrectly claims that ProImmune is not entitled to the general lost profits

damages, and mistakes a provision prohibiting consequential lost profits to argue that

ProImmune is precluded from recovering anything. This argument is not only counter to well-

established law, it would render the contracts between the parties essentially illusory. Holista

also disputes ProImmune’s calculation of damages but provides no evidence to support its

dispute.

          The evidence demonstrates that ProImmune is entitled to summary judgment and

ProImmune respectfully requests the Court grant it.

    II.   ARGUMENT1

             A. No factual issues exist as to whether Holista breached Contracts Nos. 1, 2 and
                4, once Holista’s CEO’s sham affidavit is disregarded
          Holista’s CEO admitted repeatedly in deposition that ProImmune never waived

compliance with minimum purchase requirements under any contract between the parties.

Holista’s CEO now changes his story in the declaration and claims the opposite. The following

sets forth representative deposition testimony and contrary declaration statements:

                    Deposition Testimony                        Declaration Statements
    “Q: Right. And what about the minimums for the prior “These issues lingered throughout the
                                                         time period in which the Contracts
    contracts when the new contract was signed?
                                                         were in effect (2015-2019) and, for
                                                         these reasons, Dr. Crum, who was

1
 Other than the cites to the undisputed statement of material facts, Holista’s “background facts” are
characterizations and conclusions, rather than facts.



                                                           3
        Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 4 of 11




A: Typically it would be very close to completion, like (and still is) ProImmune’s CEO,
one ton or two ton (sic) behind.                        waived any strict compliance with the
Q: An – and it was expected that you would catch that annual minimums set forth in
                                                        Contract 1 and Contract 2. This
up at some point?
                                                        waiver was effectuated through Dr.
A: Yes.                                                 Crum’s discussions with me during
Q: So Dr. Crum wanted prior contracts to be             our calls, several emails exchanged
completed. They would get kind of near completion.      between the parties, and evidenced
And anything that was behind there was an               by the course of the parties’ custom
expectation that you would catch up on as you moved and dealings in entering into new,
forward?                                                subsequent distribution contracts
                                                        rather than ProImmune claiming
A: Yes. There was an understanding.”                    Holista was in breach. Indeed, Dr.
ECF 54, Abbott Decl. ¶ 3, Ex. B (Manicka Depo. II),     Crum readily concedes this
at 76:6-19.                                             understanding of the parties in his
                                                        Declaration: “Prolmmune entered
                                                        into Contract No. 2 and Contract No.
“Q: Got it. With these – with these prior amounts from 4 when Holista had outstanding
former contracts, even though Dr. – so just to be clear minimum purchase requirements that
on this – so Dr. Crum wanted prior contracts resolved it was not compliant with…” Crum
or completed. You would get pretty close on             Declaration at ¶7.”
completing them. And then, you know, the                ECF 72-4, Declaration of Dr. Rajen
expectation was that any outstanding orders would       Manicka, ¶ 7.
eventually be placed or caught up with at some point?
                                                        “Instead, as ProImmune represented
A: It was never—it was mutually agreed. It was never
                                                        to Holista and Holista relied on
done. Obviously we would have done our part if he
                                                        before entering into a new
could fix the issues.”
                                                        distribution agreement, the issue of
Id. at 81:9-21.                                         failing to meet the prior year’s
                                                        minimum annual purchases was
                                                        never considered a breach of Contract
“Q: And so, I totally get that. But it—it was up until  1, or Contract 2; instead this
the time that you considered all of these agreements    provision was effectively deemed
terminated, your intent to catch up on all of the prior waived by this conduct, or at
minimum annual performances, right?                     minimum, there are issues of fact
A: Most definitely.                                     concerning the waiver
                                                        defense/ProImmune’s satisfactory
Q: Any it was never your understanding that Dr. Crum take on Holista’s compliance with
said something like don’t worry about past amounts      Contract 1 or Contract 2” Id. ¶ 8.
ordered because he was constantly trying to get you to
pay for orders to catch up on that, right.”             “This course of conduct (at the end of
A: Yeah.”                                               the one year, initial expiry period,
                                                        Holista would draft a new business
Id. at. 82:17-83:4.
                                                        plan, which ProImmune had input on,
                                                        and then the parties enter into a new
                                                        distribution agreement) further



                                              4
         Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 5 of 11




                                                              buttresses the idea that the prior
 “Q: But there was no point where Dr. Crum explicitly
                                                              year’s contract’s annual minimum
 said, you know, in doing this don’t worry about prior
                                                              was deemed waived when the new
 minimum annual performance from agreement one,
                                                              contract was entered into. See, e.g.,
 correct?
                                                              Contract 1 and Contract 2 at Section
 A: No, no.”                                                  13.2 (discussing extending the term
 Id. at 97: 1-6.                                              of the contract).” Id. ¶ 9.

                                                              “The simple fact of the matter was
 “Q: And so, he was there kind of pointing out that,          that Holista was ProImmune’s largest
 you know, he – even with a new contract you were             distributor, and during the years in
 still out of compliance on the old ones and it was your      which the Contracts were in effect,
 intention to catch up on those?                              there were compliance issues on both
 A: Yeah, yes.”                                               parties sides, and Dr. Crum
                                                              repeatedly made promises to me that
 Id. at 123:12-17.                                            went beyond the express terms of the
                                                              Contract regarding the waiver of
 “Q: Right. And we already discussed this, but again it       annual minimum purchases for prior
 was kind of your understanding at some point you             Contracts, providing better packaging
 were going to catch up on all these overdue amounts          for Product (given Holista’s
 and you never wrote back and said anything like, hold        complaints) and allowing for refunds
 on, these are old agreements, I’m not liable for those       and return after pick-up, shipment
 minimum amounts anymore, right? “                            and inspection by Holista’s end-
                                                              customers; and, I, in turn, promised
 A: No. He knew that because he kept supplying.
                                                              to do what I could to meet Holista’s
 Id. at 181:19-182:3.                                         sales targets.” Id. ¶ 10.
        “The ‘sham issue of fact’ doctrine ‘prohibits a party from defeating summary judgment

simply by submitting an affidavit that contradicts the party’s previous sworn testimony.’” Moll v

Telesector Resources Group, Inc., 760 F3d 198, 205 [2d Cir 2014]. “Thus, factual issues that a

party creates by filing an affidavit crafted to oppose a summary judgment motion that contradicts

that party’s prior testimony are not ‘genuine’ issues for trial.” Id.

        Holista also contends that ProImmune’s CEO “concedes” to waiver, incompletely citing

to Dr. Crum’s declaration, and cutting off the pertinent language that states, “ProImmune and

Holista agreed that those minimum purchases would be brought into compliance and were not

waived,” in the context of entering into subsequent agreements. (ECF 50, Dr. Crum Decl. ¶ 7.)

Holista also mis-cites Dr. Crum’s testimony claiming that contracts were renewed by mutual




                                                   5
         Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 6 of 11




consent “despite Holista’s non-compliance.” (Holista Opp. at 7.) Dr. Crum testified to no such

thing. Rather, he testified that the Contract was renewed after the initial term expired, and that he

knew Holista had not met minimum purchase requirements, but that “they made compelling

promises that they were going to bring it into compliance.” (ECF 72-2, Ex. 1 to Bhushan Decl. at

34:9-35:10.) Dr. Crum’s testimony is completely consistent with his declaration.

       Holista further argues that because Contract No. 1 provided the parties an option to renew

if Holista’s performance was compliant, that it—for some unexplained reason—distinguishes the

situation from the parties in Seven-Up Bottling Co. (Bangkok), Ltd. v. PepsiCo, Inc., 686

F.Supp.1015, 1023 (S.D.N.Y. 1988). It does not. The parties in Seven-Up had agreed to modify

their contracts only in writing, which the Court applied in determining whether Seven-Up had

breached the original contract and subsequent amendments. Id. The Seven-Up court further held

that other than the specific written modification, no course of conduct—including PepsiCo

repeatedly reminding Seven-Up of its purchase obligations, yet continuing the relationship for

years—amounted to any other modification. (Id.) The fact that Holista and ProImmune had “an

option to renew this Agreement,” and then entered into subsequent agreements that made no

mention of prior purchase requirements, or a waiver thereof, in no way distinguishes this case

from Seven-Up. In fact, the parties here had the same requirement that any modification be in

writing in every single agreement at issue. (ECF 50-52, Dr. Crum Decl. ¶¶ 2-4, Exs. A-C at

Sections 16.2.) None of the Contracts subsequently modified or waived Holista’s obligations

under any agreement.

           B. ProImmune was not required to provide notice but still did so repeatedly

       The notice provision that Holista cites to pertains to termination of the agreement, and

regardless, Holista had repeated notice. “When a party materially breaches a contract, the non-




                                                  6
          Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 7 of 11




breaching party must choose between two remedies—he can elect to terminate the contract and

recover liquidated damages or he can continue the contract and recover damages solely for the

breach.” Bigda v Fischbach Corp., 898 F Supp 1004, 1011 [SDNY 1995].

        Holista claims that section 13.4.1 of Contracts Nos. 1 and 2 required ProImmune to

provide Holista with notice of breach and the cure-period to fix any breach before ProImmune

could sue and recover damages. However, that section, under the heading titled “DURATION

AND TERMINATION” (ECF 50-52, Dr. Crum Decl. ¶¶ 2 and 3, Exs. A and B, Sections 13.4.1),

only applies to terminating the contract. The language, in relevant part, states:

         “either Party shall be entitled forthwith to terminate this Agreement with immediate effect
        by written notice to the other party if: 13.4.1 such other Party commits a material breach
        of any of the provisions of this Agreement, and in the case of a breach capable of remedy,
        fails to remedy the same within thirty (30) days after receipt of written notice from the
        terminating party giving full particulars of the breach and requiring it to be remedied.”

(Id.) The section contains no obligations related to ProImmune electing to continue performance

and suing thereafter for damages.

        In any event, ProImmune repeatedly informed Holista that it had failed to meet minimum

purchase requirements and was in breach of the agreements. (SUMF ¶ 42; See also ECF 54,

Abbott Decl. ¶ 3, Ex. B at 58:5-8, 58:14-19, 121:22-122:9, 123:4-17, 141:3-8, 164:24-165:3,

168:22-169:1; 182:18-20, 212:5-8.)2 Contract Nos. 1, 2 and 4, in Section 18.1 allow for notice

by email, and providing notice either verbally or in writing via email (both of which ProImmune

did) was in any case adequate notice as, “strict compliance with contractual notice provisions

need not be enforced where the adversary party does not claim the absence of actual notice or

prejudice by the deviation.” Thor 725 8th Ave. LLC v. Goonetillke, 138 F.Supp.3d 497, 509-510



2
  Holista’s dispute to this material fact is statements from its CEO’s sham declaration claiming that ProImmune
never informed Holista that it failed to meet minimum purchase requirements. Holista’s CEO testified repeatedly
that ProImmune did provide this notice.



                                                         7
        Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 8 of 11




[S.D.N.Y. 2015]. While Holista now claims that ProImmune did not provide notice, the evidence

proves otherwise. (Abbott Reply Decl. ¶2, Ex. A.)

       And contrary to Holista’s argument that ProImmune cannot submit evidence on reply,

“reply papers may properly address new material issues raised in the opposition papers so as to

avoid giving unfair advantage to the answering party.” Bayway Refining Co. v. Oxygenated

Marketing and Trade A.G., 215 F.3d 219, 226-227 (2nd Cir. 2000) [affirming the district court’s

decision accepting evidence submitted in reply in response to argument made in opposition].

           C. ProImmune delivered Product to the Pick-Up Address in fully performing
              Contract No. 4, Holista never picked up any Product under Contract No. 4,
              and Holista’s complaints are either false based on the evidence submitted, or
              were complaints for which ProImmune had no contractual obligations
       Holista has failed to dispute that ProImmune delivered the Product to the Pick-Up

Address and notified Holista of such, which fulfilled ProImmune’s performance obligations.

Contract No. 4 states that “ProImmune shall deliver the Product to the Pick-Up Address within

the time stipulated by Holista in the purchase order, unless ProImmune notifies Holista of any

delay.” There is no requirement for ProImmune to do anything other than this, including

anything shipping related.

       On February 22, 2019, ProImmune notified Holista that, “there are orders that are

awaiting your pick-up confirmation.” (ECF 51, Dr. Crum Decl. ¶ 15, Ex. F at p. 3.) Under

Contract No. 4, Holista was permitted to pick up Product after it made the second half payment

for any purchase order. (Id. ¶ 4 Ex. C, Schedule 1, ¶ 3.) Holista made its last payment on January

7, 2019 and Holista’s last receipt of Product (under Contract No. 3) occurred on February 1,

2019. (ECF 54, Abbott Decl. ¶ 4, Ex. C.) Holista never picked up any Product under Contract

No. 4. In the prior email chain referenced, and as corroborated by Holista’s interrogatory

responses, Holista made its second half payments for purchase orders POM/18/45, POM/18/46,




                                                 8
         Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 9 of 11




and POM/18/47 on December 21, 2018 and January 7, 2019. (Id.) Holista was then notified the

next month (after it made its final pick up under Contract No. 3) that “there [were] orders that are

awaiting your pick-up confirmation.” (ECF 51, Dr. Crum Decl. ¶ 15, Ex. F at p. 3.) This

demonstrates that (1) ProImmune performed its obligations under Contract No. 4, and (2) that

Holista could not have complained about defective Product under this agreement because it

never possessed it. The only evidence in the record demonstrates that Holista never picked up

any Product under Contract No. 4.

        Holista also argues that ProImmune’s committed a “prior” breach and that it complained

about shipping issues. According to Contract No. 4’s Schedule 3, Holista was required to

purchase 4,000 kg of Product by September 2018. It had not made any payment for any purchase

until November 2018 and thus, had breached by September 2018. There is no prior breach by

ProImmune. As to Holista’s complaints regarding shipping, again, ProImmune had no

obligations for shipping. (See generally, ECF 51, Dr. Crum Decl. ¶ 4, Ex. C.) Holista’s CEO

acknowledged this. (ECF 54, Abbott Decl. ¶ 2, Ex. A. [Manicka Depo. I] at 137:21-23)

        As to the argument for anticipatory repudiation, ProImmune has never terminated

communications3 with Holista and has never refused to provide Product. Holista has not

provided, and cannot provide, any evidence to support this argument. The record reflects that

Holista never picked up Product that ProImmune made available. There is simply no evidence to

supports the claim that ProImmune was going to breach Contract No. 4 and not perform.

            D. ProImmune is seeking only general damages from Holista’s breach that were
               bargained for and contemplated by the Parties
        The Contracts preclude the recovery of lost profits as a consequential damage and not the

general damages of lost profits to which ProImmune is entitled. “Lost profits are general

3
  The fact that one agent of ProImmune was instructed to cease communication does not mean that ProImmune
ceased communication.



                                                       9
        Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 10 of 11




damages ‘the non-breaching party seeks only to recover money that the breaching party agreed to

pay under the contract.’ On the other hand, lost profits are categorized as consequential damages

when the ‘non-breaching party suffers loss of profits on collateral business arrangements.’”

Abraham v Leigh, 471 F Supp 3d 540, 563 [SDNY 2020] (citation omitted). “The [general]

damages may still be characterized as lost profits since, had the contract been performed, the

non-breaching party would have profited to the extent that his cost of performance was less than

the total value of the breaching party’s promised payments.” Tractebel Energy Mktg., Inc. v AEP

Power Mktg., Inc., 487 F3d 89, 109 [2d Cir 2007].

       ProImmune is seeking general damages of lost profits from Holista not purchasing the

minimum requirements, and those profits “are precisely what the non-breaching party bargained

for, and only an award of damages equal to lost profits will put the non-breaching party in the

same position [it] would have occupied had the contract been performed.” Id.

       As to the argument that only outstanding invoices were recoverable, Holista again

misinterprets the contractual provisions. Those provisions apply “Payment Terms” to

outstanding unpaid invoices, and as defined, require Holista to deposit 50% of any purchase

order and pay the remaining 50% prior to pick up. (ECF 50-52, Dr. Crum Decl. ¶ 4, Ex. C at

Sections 1.1.15, 14.1.4 and Schedule 1, ¶ 3.) Holista also admitted in deposition—and in

conformity with the Contract provision—that its minimum purchase obligations were triggered

and incurred prior to any of the Contracts’ expiring or terminating. (ECF 54, Abbott Decl. ¶ 2,

Ex. A, at 142:8-15.)

III.   CONCLUSION

       ProImmune respectfully requests the Court grant its motion and enter judgment in its favor.

Dated: August 20, 2021                       BROWN NERI SMITH & KHAN, LLP

                                             By:        s/ Ryan Abbott
                                                        Ryan Abbott

                                             Attorney for Plaintiff/Counterclaim Defendant,
                                             The ProImmune Company, LLC



                                                   10
            Case 7:20-cv-01247-KMK Document 77 Filed 08/20/21 Page 11 of 11




                                       PROOF OF SERVICE

            I am a resident of the State of New York, over the age of eighteen years, and not a party
     to the within action. My business address is: Brown, Neri Smith & Khan LLP, 11601
     Wilshire Blvd., Suite 2080, Los Angeles, CA 90025. On the date below, I served the
     document(s) as follows:

        • PLAINTIFF/COUNTERCLAIM-DEFENDANT THE PROIMMUNE
          COMPANY, LLC’S REPLY MEMORANDUM OF LAW IN
          SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT



          x     BY ELECTRONIC MAIL: I caused such document(s) to be electronically mailed
     in PDF format as an e-mail attachment to each addressee for the above-entitled case. The
     transmission was complete and confirmed. A copy of the transmittal e-mail will be maintained
     with the original document(s) in our office.
11
      To the addresses on the following address:
             Natraj S. Bhushan, Esq.
             Turturro Law P.C.
             1602 McDonald Ave.
             Brooklyn, NY 11230
             E: natraj@turturrolawpc.com

             Attorneys for Defendant/Counterclaim Plaintiff,
             Holista Colltech, Ltd.

            I declare under penalty of perjury under the laws of the United States of America that
     the above is true and correct. Executed on August 20, 2021, at Albany, NY.




                                                           Kete P. Barnes




                                            PROOF OF SERVICE
